DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of restriction in the reply filed on 12/28/2020 is acknowledged.  The traversal is on the ground(s) that no search burden was provided.  This is not found persuasive because search burden was provided on the bottom of page 2 but not addressed.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Soeno (9773883) in view of Utsumi (2018009709).
a.	As to claim 1 Soeno teaches silicon carbide device comprising (Description of Embodiment: a transistor cell comprising: a front side doping region having a first conductivity type (item 22), a body region having a second conductivity type (items 26 and 27), and a drift region having the first conductivity type (item 28), the 
Soeno is silent with regards to wherein the first portion has an extension of at least 50 nm in the vertical direction, wherein the second portion has an extension of at least 50 nm in the vertical direction, wherein the first average net doping concentration is at least two times the second average net doping concentration, and wherein the first average net doping concentration is at least 110.sup.17 cm.sup.-3.
Utsumi teaches that the first layer between the may be P+ (item 3 and item 22) and the second (item 4 and item 23).
Utsumi teaches thickness of 500-2000 nm paragraph 48 and concentrations of 1X10^16 to 1X10^18.
Both Utsumi and Soeno teaches the second body layer an order of magnitude lower than the first a order of magnitude is on order of 10X
Therefore absent some showing of unexpected results.
It would have been obvious to one of ordinary skill in the art at the time of filing to make the first and second layers 500 nm thick since to optimize the body size.
As to the concentration it would have been obvious to one of ordinary skill in the art at the time of filing to form 27 with a concentration of 1E17 cm3 and make the layer 26 1E14-1E16 to fit the profile of low concentration and high concentration optimizing the short circuit tolerance (column 5).

c.	As to claims 3-4 Soeno teaches aluminum maybe used as the p-type dopant (column 3).
It is not claim 4 does not depend from claim 3, and boron was a known p-type dopant for SiC.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide the p-type dopant as boron for all layers.
One would have been so motivated since the material are functionally equivalent and to provide a cost benefit using the dopant on hand.
d.	As to claim 8, recitation of a third portion without a distinction allo one to arbitrary divide 26 or 27 to define a third layer. All of which are adjacent to the gate (see figures).Allowable Subject Matter
Claim 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-17 are allowed.
Prior art fails to teach and or suggest:
wherein the body region comprises a third portion having a third average net doping concentration, wherein the third portion is located between the second portion and the front side doping region, wherein the third portion has an extension of at least 
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408.  The examiner can normally be reached on M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896